Judgment — The replication sufficient. Where no new matter is required, and the traverse goes to all the facts alleged in the plea; it is regular and well to conclude to the country. Eor in that case a perfect issue is formed. But where new matter is replied, or the traverse does not go to all the facts in the plea; the reply ought to conclude with a verification, to give the other party an opportunity to answer the new matter, or to demur for want of a sufficient traverse. Cowper, 575, Sayre, etc. v. Minns; 2 Burr. 772, Cornwallis v. Savery; 3 id. 1725.